           Case 1:20-cv-00965-LLS Document 11 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID I. GRAZETTE,

                                 Plaintiff,

                     -against-
                                                                   20-CV-0965 (LLS)
ROCKEFELLER; CITY OF NEW YORK
                                                                  CIVIL JUDGMENT
POLICE DEPARTMENT; RCPI LANDMARK
PROPERTIES, LLC; NEW YORK
PRESBYTERIAN CORNELL HOSPITAL,

                                 Defendants.

         Pursuant to the order issued July 17, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)

SO ORDERED.

Dated:     July 17, 2020
           New York, New York

                                                             LOUIS L. STANTON
                                                                  U.S.D.J.
